Citation Nr: 0725697	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Service connection for a low back disability, to include 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which reopened a claim for 
service connection for a low back disability (characterized 
as degenerative disc disease of the lumbar spine) and denied 
it on the merits.  The veteran disagreed with this decision 
in March 2005.  He perfected a timely appeal in January 2006 
and requested a Travel Board hearing, which was held at the 
RO before the undersigned Veterans Law Judge in May 2006.  

Regardless of the RO's reopening of the claim for service 
connection for a low back disability, the Board must make its 
own determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In October 1987, the Board denied the veteran's claim for 
service connection for a low back disability; this decision 
was not appealed.

2.  Evidence received since the October 1987 Board decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, and it raises a 
reasonable possibility of substantiating the claim.

3.  There is competent medical evidence of a nexus between 
the veteran's current low back disability, to include 
arthritis of the lumbar spine, and active service.


CONCLUSIONS OF LAW

1.  The October 1987 Board decision, which determined that 
new and material evidence had not been received sufficient to 
reopen a claim for service connection for a low back 
disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2006).

2.  Evidence received since the October 1987 Board decision 
is new and material; accordingly, the claim of entitlement to 
service connection for a low back disability, to include 
arthritis of the lumbar spine, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A low back disability, to include arthritis of the lumbar 
spine, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received sufficient to reopen his claim for service 
connection for his low back disability.  And, as discussed in 
more detail below, sufficient evidence is of record to grant 
the claim for service connection for a low back disability, 
to include arthritis of the lumbar spine.  Therefore, no 
further development is needed and a further discussion of the 
VCAA duties is unnecessary.

New & Material Evidence to Reopen a Low Back Disability

Law and Regulations

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed his 
application to reopen a previously denied claim for service 
connection for a low back disability, to include arthritis, 
on July 27, 2004, the amended version of 38 C.F.R. § 3.156(a) 
is applicable to this claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

                                         Factual and 
Procedural Background

A review of the claims file shows that the Board denied the 
veteran's claim for service connection for a low back 
disability in a decision dated on October 28, 1987, and 
issued to the veteran and his service representative that 
same day.  The veteran did not appeal this decision, and it 
became final.  38 U.S.C.A. § 7104 (West 2002).

The evidence of record at the time of the Board's October 
1987 decision, which denied the veteran's claim for service 
connection for a low back disability, consisted of the 
veteran's service medical records, a July 1960 VA examination 
report, private treatment records, and the veteran's lay 
testimony at a May 1987 personal hearing.

A review of the veteran's service medical records shows that 
the veteran's back was completely normal at his pre-induction 
(or enlistment) physical examination in March 1958.  In 
January 1959, the veteran complained of back problems and 
reported pre-service back trauma in 1955.  The impression was 
low back syndrome.  The veteran received further outpatient 
treatment for low back complaints in January, February, and 
December 1959.  On orthopedic consultation in February 1959, 
the veteran complained of recurrent difficulty with back pain 
since an auto accident in 1955.  The in-service examiner 
noted that the veteran's back discomfort was mild and there 
was a question of whether the veteran was malingering.  He 
also stated, "This may be a repeat lumbosacral strain."  X-
rays of the lumbosacral spine in June 1959 showed no bone or 
joint abnormalities.  The veteran's back was completely 
normal at his separation physical examination in March 1960.

On VA examination in July 1960, the veteran complained that 
he had sprained his back.  Physical examination showed good 
posture, no scoliosis, no muscle spasm, a full range of 
motion of the lumbar spine and negative straight leg raising.  
X-rays showed no bone or joint pathology.  The impression was 
no orthopedic pathology.

In June 1984, R.S., M.D. (-initials used to protect privacy) 
(Dr. R.S.), reported treating the veteran following a motor 
vehicle accident in 1979.  His impression at that time was 
chronic low back syndrome with bilateral radiculopathy.  In 
January 1986, Dr. R.S. treated the veteran for low back 
syndrome with radiculopathy and for cervical syndrome with 
radiculopathy.  

In October 1986, D.D., D.C. (Dr. D.D.), reported that he had 
treated the veteran for various conditions since 1983.  The 
veteran's diagnoses included "spinal degenerative joint 
disease."  Dr. D.D. also reported that he veteran had had 
back surgery.

The veteran testified at his May 1987 personal hearing that 
he had been injured in an automobile accident in 1955, 
although he had not injured his back at that time.  He 
maintained that he injured his back while on active duty.

In July 1987, B.D., M.D. (Dr. B.D.), notified the RO that 
treatment records for the veteran were no longer available.  
Dr. B.D. recalled treating the veteran for low back 
complaints in 1961, with an impression at that time of 
traumatic derangement of the lower back.

In July 2004, the veteran submitted a signed VA Form 21-4138 
in which he contended that his low back disability had 
deteriorated since active service.  Attached to his July 2004 
VA Form 21-4138 was a letter from M.S., M.D., (Dr. M.S.).  
The physician reported that he had been treating the veteran 
for back arthritis since May 1985.  It was noted that the 
veteran's back problems were chronic and required surgery and 
ongoing care.  Dr. M.S. also stated that the veteran's 
"lumbar arthritis was precipitated by an injury to his back 
which occurred...while he was on active duty."  Dr. M.S. 
concluded, "In my opinion, [the veteran's in-service injury] 
is the sole cause of his severe osteoarthritis and 
degenerative disc disease of the lumbar spine."

In a statement received at the RO in March 2005, the 
veteran's service representative contended that the veteran 
filed a claim for service connection for a low back 
disability immediately after his discharge from service.  
Attached to this form was a copy of an "Individual Sick 
Slip" dated in February 1959, in which a medical officer 
determined that the veteran had incurred a back sprain in the 
line of duty.

The veteran testified at his May 2006 Travel Board hearing 
that he had injured his back in 1955 following an automobile 
accident.  He did not recall whether this condition was noted 
at his enlistment physical examination.  He injured his back 
during active service while trying to close hangar doors in 
inclement weather.  He was receiving Social Security 
Administration (SSA) disability benefits for his back.

In a May 2006 letter, Dr. M.S. stated that the veteran had 
been under his care for 21 years and had first been evaluated 
in May 1985 for severe lower back pain.  Dr. M.S. also 
stated, "[The veteran's] symptoms and findings at the 
initial evaluation were compatible with a service related 
injury sustained 21/2 decades before."  The veteran waived RO 
jurisdiction over this evidence.

In a June 2006 letter received at the Board after 
certification of the veteran's appeal, P.J.G., M.D. 
(Dr. P.J.G.), stated that the veteran suffered from cervical 
lumbar arthritis and radiculopathies and had multiple 
surgeries.  Dr. P.J.G. also stated, "The trauma that [the 
veteran] sustained when he was in the service, with a high 
degree of medical probability, is causally related to his 
current complaints."

In a September 2006 letter received at the Board after 
certification of the veteran's appeal, R.A.G., M.D. 
(Dr. R.A.G.), stated that he was the veteran's primary 
physician.  "I can attest to [the veteran] having severe 
cervical and lumbar spinal stenosis.  This could have been 
precipitated by an injury during his military service."

Analysis of Application to Reopen Claim

The Board finds that the evidence received since the October 
1987 Board decision is "new and material" because, when 
considered with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, to include 
arthritis, and raises a reasonable possibility of 
substantiating the claim.  Although the medical evidence did 
not show a nexus between the veteran's in-service treatment 
for a low back disorder and his diagnosed low back disability 
at the time of the October 1987 Board decision, the veteran 
has now presented competent evidence containing such a nexus.  
He also maintained in his Travel Board hearing testimony that 
his current low back problems are related to his in-service 
injury; he denied a pre-service back injury.  The Board 
observes that the credibility of this evidence must be 
presumed.  See Duran and Justus, both supra.  This additional 
evidence provides an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disability.  In view of the foregoing, the Board finds that 
the added evidence raises a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.

Based on the foregoing, the Board concludes that the newly 
received evidence is both new and material evidence.  38 
C.F.R. 3.156(a).  Accordingly, the Board finds that reopening 
of the claim for service connection for a low back 
disability, to include arthritis of the lumbar spine, is 
warranted.

Service Connection for a Low Back Disability

Having determined that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for a low back disability, the Board must adjudicate the 
merits of this claim.  As will be explained in greater detail 
below, the Board finds that service connection the evidence 
for a low back disability, to include arthritis of the lumbar 
spine, is warranted.

Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Analysis

The Board finds that the evidence supports the veteran's 
claim for service connection for a low back disability, to 
include arthritis of the lumbar spine.  The veteran's service 
medical records indicated that, although the veteran's low 
back was completely normal at his enlistment physical 
examination in March 1958, he was treated for low back 
syndrome in January 1959.  While there was some indication of 
a pre-service back injury (which the veteran has subsequently 
denied) he was treated again for a low back disorder while on 
active duty, which was diagnosed as a lumbosacral strain in 
February 1959.  The veteran's back was normal at his 
separation physical examination in March 1960.  However, 
several of his post-service treating physicians have related 
his low back disability to his in-service back injury.  
Specifically, in July 2004, Dr. M.S. stated that the 
veteran's lumbar arthritis began and was precipitated by his 
in-service back injury.  Dr. M.S. also stated that the 
veteran's in-service low back injury was the "sole cause" 
of his severe osteoarthritis and degenerative disc disease of 
the lumbar spine.  In May 2006, Dr. M.S. stated that his 
initial evaluation of the veteran in March 1985 was 
consistent with a service-related low back injury.  In June 
2006, Dr. P.J.G. stated that the veteran's lumbar arthritis 
was related to an in-service injury with a high degree of 
medical probability.  It is also pertinent to note that 
Dr. B.D. stated in July 1987 that he recalled treating the 
veteran for traumatic derangement of the low back in 1961, or 
within the first post-service year. 

Most of the competent evidence addressing the question of the 
contended causal relationship supports the veteran's claim.  
Accordingly, service connection for a low back disability, to 
include arthritis of the lumbar spine, is warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened.  

Service connection for a low back disability, to include 
arthritis of the lumbar spine, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


